Citation Nr: 1431824	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back strain (back disability).

2.  Entitlement to a compensable evaluation for bilateral wrist strain (wrist disability).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that in his August 2009 substantive appeal the Veteran requested a travel board hearing.  The Veteran was scheduled for a hearing in May 2014.  In April 2014 the Veteran contacted the VA RO and requested that the hearing be cancelled.  The Board will proceed with appellate review.

The Board also notes that the regional office has not readjudicated the claim since the submission of new evidence.  The Veteran has not waived regional office consideration.  As discussed below, the Board grants the Veteran's claim for an evaluation in excess of 10 percent for a back disability.  Accordingly, the Board finds there is no prejudice to the Veteran to consider the issue in the first instance.  

With regard to the Veteran's claim for a compensable evaluation for a bilateral wrist disability, as discussed below, the Board denies the Veteran's claim.  However, the Board observes that the additional evidence is repetitive of evidence already of record.  While there is a new VA examination, it does not provide any evidence that contradicts the previous VA examination.  Accordingly, the Board maintains jurisdiction over this issue. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  Until May 31, 2011, the Veteran's back disability was manifested by limitation of forward flexion to 45 degrees, pain on motion, localized tenderness and an abnormal gait.

2.  Beginning June 1, 2011, the Veteran's back disability was manifested by limitation of forward flexion to 15 degrees, pain on motion, localized tenderness, spasm, guarding and an abnormal spinal contour.

3.  Beginning June 1, 2011, the Veteran had objective symptoms of radiculopathy associated with his back disability.

4.  For the period on appeal, the Veteran's bilateral wrist disability was manifested by slight limitation of motion and pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an evaluation of 40 percent for the Veteran's back disability beginning June 1, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).

3.  Beginning June 1, 2011, a separate evaluation for left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for a compensable initial evaluation for the Veteran's bilateral wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5215 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disability

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5242, which uses the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula, A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

The Veteran is service-connected for a back disability, rated as 10 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Board acknowledges the Veteran's concerns that the rating decisions note the disability as a "lumbar strain."  The Board assures the Veteran that his rating includes his degenerative arthritis and also notes that a lumbar strain and degenerative arthritis are both rated using the General Rating Formula discussed above.

The Veteran's post-service treatment records show complaints of and treatment for back pain.

In an October 2008 VA examination, the Veteran had tenderness to palpation and an abnormal gait described as "slightly antalgic with a shortened stance phase on the left."  The Veteran had flexion to 80 degrees, extension to 20 degrees, bilateral lateral rotation to 20 degrees and bilateral lateral flexion to 20 degrees.  His combined range of motion was 180.  The examiner noted that during a flare-up the Veteran's effective range of motion was limited to flexion to 45 degrees, for a combined range of motion of 145 degrees.

The Board notes that with limitation of flexion to 45 degrees during a flare-up, the Veteran should be afforded a higher evaluation of 20 percent.  Accordingly, an initial evaluation of 20 percent is warranted.

In a June 2011 VA examination, the Veteran exhibited objective signs of spasm, guarding and pain with motion severe enough to cause an abnormal spinal contour, noted as lumbar flattening.  The Veteran's range of motion measurements were flexion to 15 degrees, extension to 5 degrees, bilateral lateral rotation to 10 degrees, left lateral flexion to 10 degrees and right lateral flexion to 5 degrees.  The Veteran's combined range of motion was 55 degrees.  

The examiner also noted hypoactive left ankle jerk.  The sensory examination showed normal vibration and pinprick but some decreased light touch on the left lateral foot.  The examiner diagnosed mild left S1 sensory radiculopathy.

Beginning June 1, 2011, the Veteran's symptoms warrant a 40 percent evaluation.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less.  In the June 2011 examination the Veteran had flexion to 15 degrees.  There is no evidence of record that the Veteran exhibited symptoms that would warrant a 40 percent evaluation at an earlier time.  Even the Veteran's own statements would not support such a finding.  Accordingly, the Board finds that an evaluation of 40 percent should be granted effective June 1, 2011.

Additionally, the General Rating Formula notes that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  The June 2011 examiner diagnosed the Veteran with mild left S1 sensory radiculopathy.  Accordingly, the Board finds that a separate evaluation for left lower extremity radiculopathy is warranted.  The extent of this disability is not before the Board at this time.



Bilateral Wrist Disability

The Veteran's bilateral wrist disability, which was claimed as wrist strain, is evaluated as noncompensable under Diagnostic Code 5215 for limitation of motion.

Under Diagnostic Code 5215, dorsiflexion of less than 15 degrees for both the major and minor arm is rated as 10 percent disabling.  Palmar flexion limited in line with the forearm for both the major and minor arm is rated as 10 percent disabling.

A separate evaluation may be warranted for ankylosis of the wrist under Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).   

A review of the Veteran's post-service treatment records shows that he has complaints of bilateral wrist pain and has a diagnosis of tendonitis.  

Nothing in the VA treatment records shows limitation of dorsiflexion to less than 15 degrees or limitation of palmar flexion to in line with the forearm.

In an October 2008 VA examination the Veteran had tenderness to palpation bilaterally, extension to 70 degrees bilaterally, and flexion to 80 degrees bilaterally.  The Veteran's strength was normal and there was no evidence of pain with movement.  With a flare-up, the examiner noted that the Veteran did not have additional limitation of motion and that he did have pain with motion.

In a June 2011 VA examination, the Veteran had bilateral dorsiflexion to 45 degrees and bilateral palmar flexion to 45 degrees.  He also had objective symptoms of pain on motion.  

A 10 percent evaluation under Diagnostic Code 5125 requires dorsiflexion limited to less than 15 degrees, or palmar flexion limited in line with the forearm.  There is no evidence of record suggesting that the Veteran has had such limitation of motion.  There is also no evidence of record suggesting that the Veteran has ankylosis of the wrist.  Accordingly, the Board finds that an initial compensable evaluation is not warranted.

Extraschedular Evaluations

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability and bilateral wrist disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and localized tenderness.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability and wrist disability are manifested by pain, limitation of motion and tenderness.  As noted, these symptoms are part of the schedular rating criteria.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in an August 2008 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's statements.

The Veteran has also been afforded adequate examinations on the issues of rating his back disability and wrist disability.  VA provided the Veteran with examinations in October 2008 and June 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for a back disability and a wrist disability.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An initial evaluation of 20 percent for a back disability is granted.

An evaluation of 40 percent for a back disability beginning June 1, 2011, is granted.

A separate evaluation for left lower extremity radiculopathy is granted.

An initial compensable evaluation for a bilateral wrist disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


